                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUGLAS MARLAND, COSETTE RINAB,                  :
and ALEC CHAMBERS,                               :
                                                 :     Case No. 2:20-cv-04597
                       Plaintiffs,               :
               v.                                :
                                                 :
DONALD J. TRUMP, in his official capacity as :
President of the United States; WILBUR L.        :
ROSS, JR., in his official capacity as Secretary
of Commerce; and U.S. DEPARTMENT OF
COMMERCE,
                      Defendants.


                                ENTRY OF APPEARANCE

TO THE CLERK:

       Kindly enter the appearance of Jason A. Levine of the law firm Hangley Aronchick Segal

Pudlin & Schiller as co-counsel on behalf of Plaintiffs Douglas Marland, Cosette Rinab, and

Alec Chambers, in the above-captioned action.

                                                 HANGLEY ARONCHICK SEGAL PUDLIN
                                                 & SCHILLER

Dated: September 18, 2020                        By:   /s/ Jason A. Levine
                                                      Jason A. Levine (PA ID No. 306446)
                                                 One Logan Square, 27th Floor
                                                 Philadelphia, PA 19103
                                                 jlevine@hangley.com
                                                 (215) 568-6200

                                                 Counsel for Plaintiffs Douglas Marland,
                                                 Cosette Rinab, and Alec Chambers
